

116 HRES 955 IH: Expressing the sense of the House of Representatives that in response to the COVID–19 outbreak, Governors and local officials across the Nation have abused their authority by infringing on the constitutional rights of Americans, ordering private businesses to close, requiring citizens to stay in their homes, and imposing draconian punishments for violations.
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 955IN THE HOUSE OF REPRESENTATIVESMay 8, 2020Mr. Biggs (for himself, Mr. Crawford, Mr. LaMalfa, Mr. Wright, Mr. Harris, Mr. Perry, Mr. Hice of Georgia, Mrs. Lesko, and Mr. Gohmert) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing the sense of the House of Representatives that in response to the COVID–19 outbreak, Governors and local officials across the Nation have abused their authority by infringing on the constitutional rights of Americans, ordering private businesses to close, requiring citizens to stay in their homes, and imposing draconian punishments for violations.Whereas in response to the COVID–19 outbreak, Governors and local officials across the Nation have abused their authority by infringing on the constitutional rights of all Americans, ordering private businesses to close, requiring citizens to stay in their homes, and imposing draconian punishments for violations;Whereas these officials picked winners and losers using subjective rationale to determine which businesses and activities are essential to the public and prohibiting the purchase of products they do not believe to be life sustaining;Whereas more than 33 million Americans have lost their jobs and filed for unemployment over the last 7 weeks;Whereas demand for assistance from food banks, reports of suicide, drug and alcohol abuse, child abuse, and domestic violence have dramatically increased during the shutdown;Whereas Americans across the country are calling on leaders to provide relief through reopening the economy;Whereas many leaders are rebuffing the demands of the people and imposing heavy-handed punishments on individuals trying to provide for their families;Whereas, on March 22, 2020, Dallas County, Texas, ordered hair salons, nail salons, barbershops, and other businesses determined to be nonessential to indefinitely close;Whereas Shelley Luther, owner of Salon À la Mode in Dallas, Texas, followed the order and closed her business, but, after unsuccessfully applying for Small Business Administration loans and unemployment insurance, decided it was essential to the well-being of her family and her employees to reopen on April 24, 2020;Whereas the salon employed security guards to manage incoming and outgoing customers, set service stations six feet apart, requested customers remain in their car until their appointments, required everyone to wear a facemask, required stylists to change gloves after each customer, and took the temperatures of customers;Whereas, on April 24, 2020, only a few hours after opening, Shelley Luther received a citation and cease and desist letter ordering Salon À la Mode to shut down;Whereas, on April 28, 2020, Dallas County Judge Eric Moyé issued a temporary restraining order after Salon À la Mode remained open;Whereas, on May 5, 2020, Judge Eric Moyé ruled that Shelley Luther defied county and State orders by reopening Salon À la Mode and held her in criminal and civil contempt;Whereas Judge Moyé called Shelley Luther’s actions selfish and attempted to coerce her into shutting down Salon À la Mode from May 5 to May 8 by assessing a $500 fine for each day of operation in violation of the State order, rather than imposing jail time;Whereas Shelley Luther rebuked Judge Moyé’s offer, stating, I have to disagree with you, sir, when you say that I am selfish because feeding my kids is not selfish. I have hair stylists that are going hungry because they’d rather feed their kids. So sir, if you think the law is more important than kids being fed, then please go ahead with your decision. But I’m not going to shut the salon.;Whereas Judge Moyé subsequently ordered Shelley Luther to both pay the $500 daily fines and imposed seven days of jail time;Whereas prior to Shelley Luther’s sentence, Dallas County released about 1,000 prison inmates back into the community to help reduce the risk of transmission of COVID–19 inside its facilities;Whereas Texas Attorney General Ken Paxton called out the hypocrisy and outrageousness of Judge Moyé’s ruling in a letter to the judge, stating, I find it outrageous and out of touch that during this national pandemic, a judge, in a county that actually released hardened criminals for fear of contracting COVID–19, would jail a mother for operating her hair salon in an attempt to put food on her family’s table.;Whereas there are numerous reports of Americans’ civil liberties being violated since States began imposing stay-at-home orders;Whereas the Governor of Michigan prohibited large, open retailers from selling gardening supplies, which would allow Americans to safely grow their own food at home, saying, If you’re not buying food or medicine or other essential items, you should not be going to the store.;Whereas, on April 2, 2020, Los Angeles County Sheriff’s Department arrested a man for paddle boarding alone in Malibu, California, and he faces a fine of $1,000 or six months in jail;Whereas, on April 8, 2020, Temple Baptist Church in Greenville, Mississippi, was cited by police for holding a drive-in worship service at which church members remained in their cars with their windows rolled up and listened to their pastor over the radio, while nearby drive-in restaurants were simultaneously allowed to serve food to customers;Whereas Rick Savage, owner of Sunday River Brewing Company in Bethel, Maine, was stripped of his State health and liquor licenses for opening his restaurant on May 1, 2020, the date Maine’s initial restrictions were scheduled to end, despite implementing social distancing practices;Whereas, on May 1, 2020, 32 people were arrested in Sacramento, California, for exercising their First Amendment right to protest stay-at-home restrictions;Whereas even as some States begin easing restrictions, some Governors are placing strict limitations on group size until a vaccine or effective treatment is widely available, including limiting churches from hosting gatherings for more than 50 people; andWhereas the United States of America was founded on the ideal that all Americans are endowed by their Creator with certain unalienable Rights, that among these are Life, Liberty, and the Pursuit of Happiness: Now, therefore, be itThat the House of Representatives—(1)finds that many of the orders issued by State and local officials infringe on the constitutional rights of Americans and impose economic restrictions based on subjective views of which businesses and activities are essential and which are not;(2)finds that States and localities should not make criminals out of individuals attempting to save their business and support their families and employees by operating an otherwise legal business and following recommended social distancing practices;(3)condemns the decisions of State and local leaders to become the referee of the economy by picking winners and losers; (4)calls on Attorney General William Barr to review all restricting orders issued by State and local leaders and to act against those that infringe on Americans’ constitutional or statutory protections; and(5)calls upon States to restore the liberty and responsibility that every American inherently possesses.